Citation Nr: 1027484	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  99-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
left knee ligament laxity.






ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, inter alia, granted service connection for the Veteran's 
posttraumatic stress disorder (PTSD) and left knee ligament 
laxity and assigned 50 percent and 10 percent disability ratings, 
respectively.  In August 2000, the Board remanded the case for 
additional development.  In September 2006, the Board granted a 
70 percent disability rating for the Veteran's service-connected 
PTSD and remanded the Veteran's claim for an increased initial 
disability rating for his left knee ligament laxity for 
additional development; it is again before the Board for further 
appellate review.


FINDING OF FACT

The Veteran's service-connected left knee ligament laxity is not 
characterized by moderate recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
left knee ligament laxity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5257 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the duty to notify was satisfied subsequent to the initial 
AOJ decision by way of letters sent to the appellant in July 
2005, November 2005 and October 2006 that fully addressed all 
four notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this was not 
prejudicial to the appellant because the actions taken by the AOJ 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case issued in March and May 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran received this notice 
in March 2006.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided with regard to service connection was granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA examination 
reports and lay statements have been associated with the record.  

As noted above, this case was remanded for additional development 
in September 2006.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 In this regard, the Board is satisfied as to compliance with the 
instructions from its September 2006 remand.  Specifically, the 
RO was instructed to ask the Veteran to identify all health care 
providers who have treated him for his service-connected left 
knee disability since January 1999 and to provide the Veteran 
with a VA examination of his left knee to determine the extent 
and nature of his left knee disability.  With regard to the 
medical records, the Veteran had provided a release for treatment 
at the Hospital Universitario Esperanza in Guatemala City in 
November 2006.  The RO sent a request for the records but 
received no response.  In September 2008, the RO notified the 
Veteran that there had not been a response to the request for 
records, and that he either needed to complete another release 
form to enable to VA to obtain the records or that he could 
obtain them and submit them.  The Veteran did not reply to the 
September 2008 letter.  In terms of the Veteran's VA examination, 
he was provided with an examination in November 2009.   The Board 
further finds that the VA examination report substantially 
complies with the Board's September 2006 remand instructions. 
 Stegall.  The Board notes that the examination did not include 
descriptions of weakened movement, excess fatigability, pain with 
use or incoordination as was instructed by the remand 
instructions; however, the Board finds that it has fulfilled it 
duty to assist with regard to the Veteran's examination.  There 
is a November 2009 note in the claims file from an examiner at 
the American Embassy who was commissioned to perform the 
Veteran's examinations who made repeated attempts to contact the 
Veteran in order to schedule him for a VA examination, to no 
avail.  The Veteran did not respond to any attempts to contact 
him; when he answered the phone he indicated that he was not 
taking any calls.  The Court has held that VA's duty to assist 
the Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As such, the Board finds that a 
remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Significantly, the Veteran has identified, and the record does 
not otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial 
ratings for which service connection was granted and an initial 
disability rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has contended that his left knee disability is more 
severe than his 10 percent disability rating suggests, and that 
he is entitled to a higher rating.

The Veteran's left knee disability is rated at a 10 percent 
disability rating under Diagnostic Code 5257, which pertains to 
subluxation or lateral instability.  Under Diagnostic Code 5257, 
for impairment of the knee involving recurrent subluxation or 
lateral instability, a maximum 30 percent rating is assigned for 
severe impairment, a 20 percent rating for moderate impairment, 
and a 10 percent rating for slight impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

A November 1998 VA examination report shows that the there was no 
effusion, deformity or discoloration of wither knee.  Active 
range of motion was from zero to 140 degrees.  There was an 
isolated 1+ laxity of the medial collateral ligament on the left 
in varus valgus stress testing and zero at 30 degrees of flexion.  
There was a firm end point to this laxity.  Lachman and drawer 
tests were negative and there was medial joint line tenderness.  
Patellofemoral compression tests were negative.  He had muscle 
strength of 5/5 and deep tendon reflexes were 2+.  X-rays of the 
tibia and fibula showed exostoses at the metadiaphyseal junction 
of the left fibula possible residual from a previous fracture.  
There were no other significant abnormalities.  The diagnosis was 
left knee ligament laxity.

A January 2006 VA examination report shows that the Veteran 
walked two miles a day at a steady pace without limping.  The 
Veteran's left knee had flexion to 120 degrees and extension to 
170 degrees.  McMurray's test was negative.  

A November 2009 VA examination report shows that the Veteran 
walked 45 minutes a day to stay fit, without the use of canes or 
crutches.  Upon examination the Veteran's left knee had flexion 
to 130 degrees and extension to140 degrees.  His left knee was 
stable at neutral and 30 degrees of flexion.  Testing of the 
anterior and posterior cruciate ligament at three degrees of 
flexion was negative.  McMurray's test for the medial and lateral 
meniscus was slightly painful.

Based upon the evidence of record, the Veteran's left knee 
disability does not warrant a higher disability rating under 
Diagnostic Code 5257.  As noted above, to warrant a higher 
rating, the Veteran's left knee would have to show moderate 
impairment due to recurrent subluxation or lateral instability.  
There is no evidence in the record which reflects that the 
Veteran's left knee disability has been manifested by moderate 
subluxation or lateral instability.  The November 1998 VA 
examiner noted that there was only isolated 1+ laxity of the 
medial collateral ligament on the left in varus valgus stress 
testing, with a firm end point to this laxity and that  Lachman 
and drawer tests were negative.  The January 2006 VA examiner 
found that McMurray's tests were negative.  Finally, the November 
2009 VA examiner indicated that the left knee was stable at 
neutral and 30 degrees of flexion, testing of the anterior and 
posterior cruciate ligament at three degrees of flexion was 
negative and McMurray's tests for the medial and lateral meniscus 
was only slightly painful.  Therefore, a higher rating for the 
Veteran's left knee disability is not available under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered other Diagnostic Codes to provide the 
Veteran with a higher rating for his left knee disability.  
Limitation of motion of the knee is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, flexion of the leg 
limited to 45 degrees warrants a 10 percent disability rating and 
flexion of the leg limited to 30 degrees warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent disability rating and extension of 
the leg limited to 15 degrees warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See VAOPGCPREC 
09-04 (separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

There is no evidence in the record that the Veteran's limitation 
of motion of his left knee warrants even noncompensable 
disability ratings under either Diagnostic Code 5260 or 5261.  In 
addition, there is no evidence that the Veteran has ankylosis of 
the left knee, dislocated semilunar cartilage or impairment of 
the tibia or fibula.  As such, higher ratings are not available 
under these Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5260, 5261, 5262 (2009).

VA's general counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The general counsel subsequently clarified that 
for a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic Code 
5260 or Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 
63 Fed. Reg. 56,704 (1998).  In other words, a compensable degree 
of limited motion under Diagnostic Codes 5260 and 5261 need not 
be shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 5257, 
if there is x-ray evidence of arthritis and also painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 23-97.  However, in 
this case, there is no evidence that the Veteran has been 
diagnosed with degenerative joint disease of the left knee. 

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for his service-connected left knee ligament 
laxity.  Fenderson.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's left knee ligament laxity currently results in frequent 
hospitalizations or marked interference in his employment.  The 
Board is therefore not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his left knee ligament laxity, 
the "benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 10 percent for left knee 
ligament laxity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


